Citation Nr: 0620017	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  97-23 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury with chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to December 
1981.

The current appeal arose from November 1996 and May 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In November 
1996 the RO, in pertinent part, denied entitlement to an 
evaluation in excess of 10 percent for residuals of a left 
knee injury with chondromalacia.  In May 1998, the RO denied 
entitlement to service connection for PTSD.

In August 2004, the veteran provided oral testimony before a 
Veterans Law Judge, a transcript of which has been associated 
with the claims file.  The case was remanded by the Board in 
October 2004 for additional development and for due process 
concerns.  

The Veterans Law Judge that conducted the August 2004 hearing 
has left the Board.  In May 2006, the veteran was informed 
that she could have another hearing or have her case decided 
on the record.  She responded in May 2006 that she did not 
want another hearing.

The issue of entitlement to an evaluation in excess of 10 
percent for residuals of a left knee injury with 
chondromalacia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The record includes a medical diagnosis of PTSD, evidence 
which supports the veteran's assertion of the in-service 
incurrence of stressor events consisting of a noncombat 
assault against her person, and medical evidence including an 
expert opinion finding a nexus between diagnosed PTSD and the 
stressor event of at least one personal assault in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, post-traumatic stress disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  The veteran filed her claim in for PTSD in 
1997.  Applicable regulations provide that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  

The veteran claims PTSD as a result of the trauma of 
sexual assault in service.  She has presented competent 
medical evidence of current diagnoses of PTSD in the 
form of VA psychological, psychosocial counselor and 
psychiatrist opinions, dated from 1999 through 2005.  In 
a detailed psychological opinion dated in August 2005, 
the examiner indicated that the veteran's chronic PTSD 
is due to her history of a military sexual trauma 
incident.  This finding is consistent with multiple 
assessments by VA health care professionals since 1999.  
She has also undergone counseling and therapy for sexual 
assault at VA.

As the veteran has presented a current diagnosis and a 
medical link between current symptoms and an in-service 
stressor, she must also present credible supporting 
evidence that the claimed in-service stressor occurred.  
See 38 C.F.R. § 3.304(f).  

VA changed the criteria set forth in 38 C.F.R. § 3.304(f) 
pertaining to service connection for PTSD effective March 7, 
2002.  See Post-Traumatic Stress Disorder Claims Based on 
Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(now codified as amended at 38 C.F.R. § 3.304(f)).  The March 
2002 amendments pertain to claims resulting from personal 
assault, and are pertinent to this case.  

The critical question in this case is whether the veteran has 
submitted sufficient corroborative evidence of the claimed 
in-service stressors.  This question is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence, including a 
review of the information contained in the veteran's military 
personnel file and her discharge (DD Form 214), does not show 
that she participated in combat.  In addition, the claimed 
stressors are not related to combat.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

38 C.F.R. § 3.304(f)(3) provides, in pertinent part:

If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request 
for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained 
economic or social behavior changes. 

The veteran alleged that she was sexually assaulted in 1981 
while stationed in Pusan, Korea.  She testified that she was 
relatively new to the service.  Another female in her unit 
cornered her in the shower and indicated she wanted to engage 
in sexual activity with the veteran.  The veteran told the 
assailant not to approach her and that she would hit her if 
she did.  When the veteran escaped, she reported the incident 
to her boyfriend, and then to authorities.  A gang of 
homosexual females was threatening her from that point on.  
She reports she was secluded in the female officer's quarters 
for her safety.  She was processed out of service shortly 
after.  Service personnel records show that she was processed 
out of service for pregnancy.  

At her hearing in August 2004, the veteran testified that the 
incident ruined her service career and led to multiple 
personal and occupational problems post service.  

Extensive VA clinical and evaluative records are in the file.  
The veteran has consistently reported the same sexual trauma.  
Although there is some conflicting medical opinion evidence, 
VA psychological and psychiatric evaluators on several 
occasions have diagnosed PTSD from sexual trauma related to 
the assault noted herein.  The diagnosis in the 
aforementioned VA psychological examination in August 2005 
shows PTSD due to history of military sexual trauma.  

The Board has reviewed the volumes of evidence in this case, 
in association with the appellant's contentions.  As noted 
above, there are special criteria for diagnosed PTSD cases 
based upon stressors that involved sexual assault or trauma.  
In this, as in most such cases, the evidence is not entirely 
unequivocal.  Nonetheless, there is substantial indication 
within the file that a sexual assault occurred consistent 
with the veteran's reported history.  

The RO has pointed out that information is uncontroverted as 
to the fact that the veteran was discharged for pregnancy, 
and that there is no indication of the sexual assault, 
therefore making the veteran's history of lesbian sexual 
assault less compelling.  However, the more concrete nature 
of the evidence of the discharge for pregnancy does not 
compel the conclusion that the assault in the shower is less 
likely.  To the contrary, it is inappropriate to draw such a 
conclusion.  The Board finds that the veteran's actions 
surrounding the alleged assault, as attested to by multiple 
relatives and friends, and even the father of her child, whom 
she turned to at the time of the assault, and her resultant 
troubled life since the assault, is exactly the type of 
evidence that is acceptable corroborative evidence in 
personal assault cases, as provided in pertinent guidelines.   
Importantly, the VA examiner in June 2005 stated that the VA 
clinical records and numerous letters document evidence of 
the veteran's behavior changes following the assault.  

And, finally, the veteran's testimony under oath, and her 
related medical history during the course of her claim and 
appeal, is considered credible.

Multiple mental health experts have diagnosed PTSD due to 
sexual trauma in service, and the Board is not in a position 
to disagree.

The Board finds that under the guidelines set forth for 
evaluating such claims, and recognizing the credible 
allegations raised by the veteran in association with the 
evidence of record, a reasonable doubt is raised which must 
be resolved in her favor.  See 38 C.F.R. § 3.102 (2005).  
Thus, giving the benefit of the doubt to the veteran, service 
connection is in order for PTSD, as being the result of 
service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Board has considered the provisions of the VCAA, 
requiring that certain notice and assistance be provided to 
claimants for benefits.  However, the Board need not discuss 
the application of the VCAA in this appeal, given the 
favorable disposition of the issue as decided herein.  Any 
deficiency with respect to the RO's implementation of the 
VCAA was harmless error.


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.  


REMAND

In December 2005, in response to the most recent Supplemental 
Statement of the Case, the veteran indicated that she wanted 
VA to obtain treatment records for her left knee from the VA 
Medical Center (VAMC) in Phoenix dated since August 6, 2005.  
The veteran also reported in November 2005 that she was being 
scheduled for surgery after the holidays.  These records 
should be obtained.  An additional VA examination of the knee 
would also be helpful, in light of any recent surgery.

Moreover, although the veteran has stated that she does not 
desire another Board hearing, a document dated in September 
1999 contains a request for a local hearing before RO 
personnel.  It does not appear that she withdrew this 
request, and, as such, she should be offered the opportunity 
to have such a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the veteran still 
wants a hearing before RO personnel.  If 
so, schedule her for such a hearing.  

2.  Obtain treatment records for the 
veteran's left knee from the Phoenix 
VAMC, dated since August 6, 2005.  

3.  Obtain treatment records related to 
the veteran's left knee surgery, dated 
since November 2005.  

4.  After completing the foregoing 
development, schedule the veteran for an 
appropriate VA examination of her 
service-connected residuals of a left 
knee injury with chondromalacia.  The 
claims file must be made available to the 
examiner, and the examiner should 
indicate in his or her report that the 
claims file was reviewed.  Any indicated 
tests, including x-rays, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected residuals 
of a left knee injury with 
chondromalacia. 

The examiner should state whether there 
is recurrent subluxation or lateral 
instability of the left knee.

The examiner should also conduct range of 
motion testing of the left knee.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

5.  Readjudicate the claim for an 
increased rating for the left knee, with 
application of all appropriate laws and 
regulations.  If the decision remains 
adverse to the veteran, she and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


